Citation Nr: 1703478	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  09-00 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from April 1966 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board previously remanded this matter for additional development in October 2010 and March 2016.  The Board is satisfied that there has been substantial compliance with the remand directives set out in March 2016.  Stegall v. West, 11 Vet. App. 268 (1998).

In a July 2016 rating decision, the Veteran was granted a TDIU from November 30, 2007 (notably, a 100 percent schedular rating was in effect from April 2007 to October 2008 at the time).  The Veteran has indicated that he last worked fulltime in October 2007.  See VA Form 21-8940, received in May 2016.  As such, the grant of these benefits satisfies the appeal as to this issue in full, and the Board finds that it is no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDING OF FACT

Right ear hearing loss did not manifest during service or within one year of separation from service and is not otherwise related to service.  


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by active service, nor may service incurrence or aggravation of right ear hearing loss be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

In this case, a February 2009 letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The February 2009 letter explained how disability ratings and effective dates are determined.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran. 

The Veteran had VA audiological examinations in March 2009, December 2011, and June 2016.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the examinations collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that is being decided.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002).

Analysis of Claim

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309 (a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) applies to the claim for service connection for right ear hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in or aggravated by service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.30 (b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within a presumptive period, it must be shown, by acceptable medical or lay evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Service Connection for Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  3.385 (2016); see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

The Veteran had active duty service from April 1966 to April 1974.  The Veteran was not diagnosed with hearing loss in service.  The service treatment records include four audiograms.  Service treatment records show several audiometric thresholds over 25.  The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

An audiogram completed upon enlistment in April 1966 noted the following audiometric thresholds for the right ear:  

HERTZ
500
1000
2000
3000
4000

-5 (10)
-5 (5)
0 (10)
0 (10)
5 (10)

(NOTE: Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

A December 1969 audiogram noted the following audiometric thresholds for the right ear:

HERTZ
500
1000
2000
3000
4000

30
30
20
15
15

A July 1971 audiogram noted the following audiometric thresholds for the right ear: 

HERTZ
500
1000
2000
3000
4000

30
20
15
 5
10

A February 1973 audiogram showed the following audiometric thresholds for the right ear:  

HERTZ
500
1000
2000
3000
4000

10
10
10
 10
10

Upon separation in April 1974, the audiometric thresholds were: 

HERTZ
500
1000
2000
3000
4000

10
10
5
 10
15

A report of medical history completed in conjunction with the April 1974 separation examination reflects that the Veteran denied hearing loss.

The evidence of record does not show that sensorineural hearing loss of the right ear manifested to a compensable degree within one year of separation from service. Accordingly, service connection for sensorineural hearing loss may not be presumed.  38 C.F.R. §§ 3.307, 3.309.

Post-service treatment records reflect that complaints of right ear sensorineural hearing loss were first shown in 2009.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  The Board finds that continuity of right ear hearing loss symptomatology is not demonstrated, as the evidence reflects that the Veteran did not have hearing loss at separation and initially reported complaints of hearing loss after service in 2009.   

The Veteran had a VA audiological examination in February 2009.  The Veteran reported a history of military noise exposure from jets.  He denied occupational and recreational noise exposure after service.  Audiometric testing showed a right ear hearing loss disability, as defined by 38 C.F.R. § 3.385.  The Veteran reported the onset of tinnitus two to three years earlier.

The VA examiner noted that audiograms during service in 1969 and 1971 showed mild hearing loss at 500 Hertz in the right ear.  The examiner noted that an audiogram in 1973 and discharge audiogram in 1974 showed hearing loss within normal limits bilaterally.  The examiner noted that there were no complaints of tinnitus in service.  

In March 2009, the examiner reviewed the claims file and provided a medical opinion.  The examiner noted that review revealed normal audiometric thresholds at enlistment.  Audiograms performed in 1969 and 1971 showed a mild hearing loss at 500 Hertz in the right ear.  An audiogram in 1973 and discharge audiogram in 1974 showed hearing within normal limits bilaterally.  The examiner opined that it appeared that the hearing loss at 500 Hertz was temporary.  The examiner explained that, since hearing was within normal limits bilaterally upon discharge from service, it appears that the Veteran's right ear hearing loss occurred subsequent to service.  The examiner opined that it is therefore less likely than not that right ear hearing loss is related to service.  

In October 2010, the Board remanded the claim for a new VA examination consistent with Hensley.  The Veteran had a VA examination in December 2011.  Audiometric testing showed a right ear hearing loss disability, as defined by 
§ 3.385.  

The examiner noted that an enlistment audiogram in 1966 showed hearing thresholds within normal limits for both ears at frequencies from 500 to 4000 Hertz.  The examiner noted that an audiogram dated in 1971 showed hearing within normal limits from 1,000 to 4,000 Hertz with a mild hearing loss at 500 Hertz only in the right ear.  The separation audiogram showed hearing thresholds within normal limits from 500 to 6,000 Hertz for both ears.  The examiner noted that, additionally,  although an audiogram dated in 1969 showed a mild hearing loss only at 500 and 1,000 Hertz in the right ear, it appeared that hearing loss was temporary as thresholds improved on subsequent audiograms  in the claims folder and also for those particular frequencies on VA examination.  The examiner opined that that the Veteran's hearing loss occurred subsequent to his time in the military.  

In March 2016, the case was remanded to obtain an addendum opinion.  The examiner was asked to address discrepancies in the audiograms that were performed in service and to address the possible source of differences in the audiograms.  

In April 2016, the examiner opined that the 1974 separation audiogram showed hearing well within normal limits for both ears at all tested frequencies.  The examiner noted that, based on some recent studies of rodents, a few investigators have speculated that a delayed onset of neural, central, or cochlear changes may occur as a result of noise exposure.  There examiner noted, however, that there are genomic and physiologic differences between humans and rodents.  The examiner opined that the Institute of Medicine (IOM) report remains the most comprehensive regarding the effects of noise exposure in the population of veterans.  The examiner noted that the IOM report concluded that there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of noise exposure.  The report concluded, based on anatomical and physiological data available on the recovery process following noise exposure,  it is unlikely that such delayed effects can occur.  The examiner noted that the audiogram in February 1973 showed hearing well within normal limits at all tested frequencies.  The examiner stated that there was no significant difference when compared to the 1974 separation audiogram, indicating the reliability of the 1974 audiogram.  The examiner further noted that the Veteran denied abnormalities of the ears in 1974 and did not report any complaints about his ears during service.  

The examiner opined that the discrepancy on the audiograms in service is from a low-frequency, temporary hearing loss of the right ear in 1969 that showed some improvement in 1971 and was within normal limits by 1974.  The examiner noted that low frequencies are the most typical frequencies to be affected by ambient noise in a room, ear wax in the external audio canal, or a possible middle ear disorder resulting in a temporary decrease in hearing.  The examiner noted that the Veteran's low frequency hearing in both ears, more specifically the right ear, was within normal limits on more recent audiological evaluations dated in December 2011 and February 2012, further indicating that mild, low frequency hearing loss at two frequencies in 1969 and one frequency in 1971 were temporary in nature and not related to the current hearing loss in that ear.  

The Board finds that there is a preponderance of the evidence against the claim for service connection for right ear hearing loss.  The Veteran did not manifest a right ear hearing loss disability, as defined by 38 C.F.R. § 3.385, during service or within one year of separation from service, and he has not asserted hearing loss in service and continuously since then. Service connection is not warranted based upon continuity of symptomatology of hearing loss symptoms, as the Veteran denied hearing loss at separation.  A competent VA medical opinion found that the Veteran had temporary low frequency hearing loss during service, which was resolved by separation in 1974, and that there is an insufficient scientific evidence to link the Veteran's delayed onset hearing loss to noise exposure in service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for right ear hearing loss, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


